Citation Nr: 0805581	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO.  06-03 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for anxiety.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1979 to August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
granted service connection for an anxiety disorder with an 
initial non-compensable evaluation.

As the veteran has perfected an appeal as to the initial 
rating assigned for service-connected anxiety, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008) are not applicable to the present claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The service-connected anxiety is shown to have been 
manifested by symptoms controlled by continuous medication.


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent, but no 
higher, rating for the service-connected anxiety are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  The appellant has argued that her service 
connected anxiety disorder meets the criteria for a 10 
percent rating.  Because of the decision in this case 
awarding a 10 percent rating, thus satisfying the veteran's 
request, any deficiency in the initial notice to the veteran 
of the duty to notify and duty to assist in claims involving 
a disability rating and an effective date for the award of 
benefits is harmless error.  

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.


Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

100
?
91
Superior functioning in a wide range of activities, 
life's problems never seem to get out of hand, is 
sought out by others because of his or her many 
positive qualities.  No symptoms.

Factual Background

In this case, VA outpatient records reveal that the veteran 
was diagnosed with an anxiety disorder in October 2001.  At 
that time, she was prescribed Paxil.  A November 2001 VA 
treatment note stated that the veteran's symptoms were 
improving since starting a Paxil regimen.  The veteran 
reported decreased anxiety, nervousness, and depression.  On 
follow-up in March 2002, the veteran said that she was at 
least 50 percent better than she had been.  She said that she 
had not been sleeping well.  The examiner continued the Paxil 
prescription and added Trazodone.  In April 2002 the veteran 
told a VA examiner that while Paxil was helping her anxiety, 
the Trazodone did not help her to sleep.  She reported a 
single manic episode after starting the Trazodone.  It was 
noted that she had no delusions or hallucinations, and she 
was doing well in school.  A VA treatment note from May 2004 
indicated that the veteran had a history of insomnia but no 
suicidal or homicidal ideation.  The examiner continued the 
veteran's Paxil prescription.

On VA examination with a private contract doctor in 
August 2004, the examiner observed that the veteran was 
neatly dressed and cooperative.  She had average eye contact 
and appeared relaxed.  Her speech was non-pathological, and 
the context of her thoughts was coherent and relevant.  No 
evidence of delusional thinking or paranoid mentation was 
noted.  It was observed that she had no homicidal ideations 
or suicidal ideations.  Her cognitive functioning was noted 
to be normal, and her insight and judgment appeared to be 
average.  After considering the results of his interview and 
the veteran's scores on the Psychiatric Diagnostic Screening 
Questionnaire and Personality Assessment Inventory, the 
examiner gave three diagnoses:  somatization disorder, 
anxiety disorder due to a general medical condition (cervical 
strain and TMJ jaw pain), and mixed personality disorder with 
borderline, paranoid, obsessive-compulsive, avoidant 
features.  He specified that the anxiety disorder due to a 
general medical condition diagnosis was justified due to the 
veteran's chronic pain problems due to her service-connected 
disorders.  He also stated that the veteran had a great deal 
of sleep-related dysfunction due to chronic pain.  A global 
assessment of functioning (GAF) score of 95 was assigned.

A VA treatment record from September 2004 indicated that the 
veteran's anxiety and depression was controlled with Paxil 
and Welbutrin.  The veteran reported insomnia and interrupted 
sleep.  No suicidal or homicidal ideation was noted.  A VA 
treatment record from August 2005 stated that the veteran was 
taking Paxil for anxiety, and it appeared to be working well.  
A follow-up record from October 2005 indicated that the 
veteran had recently gone off of Paxil and found that her 
symptoms increased in severity.  She reported sleep problems, 
and the examiner had her resume taking Paxil.

In December 2004, the RO established service connection for 
anxiety with an initial incompensable evaluation.  This 
decision was based on VA treatment records and the 
August 2004 VA contract examination which linked the 
veteran's anxiety to her service-connected cervical spine and 
jaw disorders.

VA medical correspondence dated November 2005 stated that the 
veteran clearly had anxiety in addition to having 
fibromyalgia.  It was noted that Paxil was useful in 
combating the symptoms of fibromyalgia, and it was fortunate 
for the veteran that a single medication had been found to be 
useful in the treatment of her two separate diagnoses.

In her VA form 9 dated in January 2006, the veteran asserted 
that she had been taking Paxil for anxiety since October 
2000.  She stated that without her medication she became 
irritable, nervous and very moody.  She reported an inability 
to sleep.  She also stated that she suffered from memory loss 
and difficulty concentrating.  She averred that her anxiety 
"clearly falls under the 10% category".

Analysis

Based on the evidence of record, the Board finds that anxiety 
is shown to have been manifested by no more than symptoms 
controlled by continuous medication throughout the entire 
appeal period.  The VA treatment records clearly establish 
that the veteran been continuously taking Paxil for her 
anxiety through out the entire appeal period.  VA 
correspondence from November 2005 clarifies that the 
veteran's anxiety is controlled by Paxil.  Thus, an initial 
evaluation of 10 percent is warranted for the anxiety based 
on the continuous use of medication.

There is no probative evidence of anxiety symptoms such as 
suspiciousness, stereotyped speech, panic attacks, difficulty 
in understanding complex commands, memory loss, retention of 
only highly learned material, or impaired judgment and 
abstract thinking.  Nor is there probative evidence of 
symptoms such as obsessional rituals, intermittently 
illogical speech, near-continuous panic or depression 
affecting the ability to function independently, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, or a persistent danger of 
hurting self or others.  Therefore, the Board finds a rating 
in excess of 10 percent is not warranted at any time during 
the appeals period.

The aforementioned discussion makes clear that the veteran's 
anxiety symptomatology has resulted in a disability picture 
that more nearly approximates the level of occupational and 
social impairment contemplated for a 10 percent rating under 
the applicable rating criteria.  As the criteria for the next 
higher, 30 percent, rating for PTSD have not been met, it 
logically follows that criteria for an even higher rating 
(50, 70 or 100 percent) likewise have not been met.

The Board finds the August 2004 VA contract examination 
persuasive regarding the veteran's current anxiety symptoms.  
The examiner gave the veteran a full psychiatric examination, 
interviewed the veteran and provided adequate reasons and 
bases for his opinions.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The evaluations assigned under the Rating Schedule 
criteria are adequate for the level of disability 
demonstrated for anxiety.  The medical evidence shows the 
veteran's anxiety is not a total occupational and social 
impairment.  The Board observes that the veteran has not 
reported missing work due to her psychiatric symptoms.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation of 10 percent, but no more for the 
service-connected anxiety is granted, subject to the 
regulations governing the payment of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


